MOUTON, J.
In this case the demand against defendants is for $1900.00, with 8 per cent interest and attorney’s fees. In the case of Albany Bank against the same defendants the amount claimed is for $500.00, with like interest and attorney’s fees. Through inadvertence the judgment was rendered in this case for the principal amount of $500.00 instead of $1900.00, the amount demanded.
The judgment will therefore be corrected in reference to the main amount claimed, and, as corrected, will be affirmed in all other respects.
It is therefore ordered, adjudged and decreed that the amount decreed below against defendants for the sum of $500.00 be and is hereby increased to the sum of nineteen hundred ($1900.00) dollars with same rate of interest and attorney’s fees as was decreed below; and as thus amended and corrected the judgment appealed from be affirmed in all other respects. •